  

mg 9:19-0v-0007 4B ESAP ROR PRORRE CHER RP-ERE Rr oa0e 2 of 20

Inmate Request Slip. we | Yes
ub s fvass

 

 

i; ‘Date: _ F-2¢ —f G

 

 

 

 

 

 

 

 

Inmate Name: C1O Loh La_& D-n
Inmate ID (BCCF) #: Goan Lyi Bach |
BlockiCell é a uff] | (7 vt rs oy a

 

 

To ( (Gheck One): 2 hessr AS Lines ¢ a cet} CALE 2 a chad few-e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{| Warden | Block Officer ELACH.
x / Deputy Warden of Administration | Maintenance
__. { Beputy Warden of Operations Kitchen
\Y| Accounting Cnapiain
_ _/|Records | Probation
V Treatment Specialist | Parole Officer
V| Shift Supervisor + Public Defender
Vi Medical Other:
Reason for Request: ‘

 

i

 

   

re. Aten Cl, ctte Letra 42h 14

Received By

Help. IX

‘Action Taken: C LA?

/

€

Date Received

Leone A

 

e B yee GH aig | of Gtg ( Wowale. ao § .
he Seq AF on NE Ny Aig Mot Fel 1h oot
 

 

on pe 4 9 ey-00 4-KRG:KAP odumtiepit 8-2 Filed 052/19 P ge Zot. a0.
—_ ff 9 oO A? ae «he
oS § Me

ey if. ft Caecet “ he Deg
PecSiny Cha acs 4 trod fre. boas en | Pm
| yoo prow Grr cK Yr fe 6

§ POL
py eg At

   
 
 

i . | . - ct poe; Dery sees
Me sshn\ar eh, poole ( Preore, pore Fre poye
Clr Siegler Poly | ue cent Clo ee >

{ety 2 thea) dln SF wits we pW wyteine
rwse. Linn Wer. frome Porter [784 teow
(0 prvee bw ik enforeny fe trmerteS {0 pravee
ots Neg Catling a2 Haclonoe THOS Pry pf ng oe
(tir! elec fe rik ot Ein fetven Brig or. ,
fibise i+ my bat STPE fe Bymmt Hoeronlt

oer com ey) hy ee Ne rd lary
peed Laces a os Le he | ae

Re U0 pnrice-y
Bs i wAn BNW m5 At (yin YO

 

 
of Beg 9 19 Cv O007AREDEORD COUNTY CORRECTIONAL PACILITY®S® 3 of 10 oo,

Inmate Request Slip

 

Date: C/- 2<-(7
Officer: LOY ATS
— LL

Inmate Name: S ch UAT e , ~A aur CO! ei “Fe QV eheewiecl
‘Inmate ID (BCCF)#: | /7o¢S

Block/Cell © /
To (Check One): Val. Peter G OE fr"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L Y Warden ~ | Block Officer
Deputy Warden of Administration — Maintenance

2S Deputy Warden of Operations Kitchen

_ 7} Accounting Chaplain

_ </| Records Probation

_( /| Treatment Specialist | Parole Officer
| _( ]| Shift Supervisor ‘Public Defender.

~~ Medical Other: br FBe mre

 
  
 

 

 

 

{
TZ ty |

“ ~~
‘Reason for Request: ~< . SN ouy

c

‘Received By Date Received

 

Action Taken:
Sue CERES BOF 0745) ARG KAP Pogument 2 | Filed 05/22/19 Page 4of10.. “._
| eb leer my People oO Le esipes £7 Sole.

for Patsy ra Phe Ine4 L428 fre Cngeguy Jr ot
Aloaes ACZ terrible tal bowtle peyre. Mo, Loc
=p qileeel at, jle Dept Lihat Me PG Gee as
Son) GS posh ble, DRun pV essvy Chr ES agand
A ar] Deoty LBrte b Opern ford &

. can af Bess ter hate /o Jo fo Nf 26 use ,
~ FS Lyn le, Beteely BC han

 

 
 

ae a Alea Sergi
Ne Bllacais spvnttes

24 Cott Are CEU bo Coys vos age an
Bei Bien Lact cay Seton bere
mn lfjeql Cail 2 2 ZS
+7, Libs tet Lysbt Cour hee oe

meric 0 1

foe lt Donkey havo ne otras Jn tS
FO tf fo if- wy PocPo
TE hoy foot, hee} ID be Hyef £ ase fol Ae.
pecfited pipehon Ne hovp'tt 41, no toh ber
WOOL. an Povsdlag er | 24,2017. L Press charges

wnuetuff (a4 Ast Commeny
Us Corr af prin (alse Ce habonton Ae

rt boice Use FS hthrone f5 Cram, Who Ginn
 

Date: WAS LZ, LP _ | ea
Officer: (Kobertson JY ?. CA

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate Name: Sehwarte Auburn — ‘presSu ws, Cf. acaas 457 Coke
Inmate ID (BCCF)#: | pag exy & ef fo. of Cay tnbs Lam efeS
Block/Cell Gul? 1 Lf | Deg. 4% AN ean etC-1

To (Check One): Lxctée}rons byte oa ¢ Thre gikéef fo SMe oC
/_ [Warden 7 /Block Officer TS Lf, {va ra

Deputy Warden of Administration

__—| Deputy Warden of Operations
ccounting

Records

__—| Treatment Specialist

Shift Supervisor

| Medical .

| Maintenance (7 a8 Bo co Hf!
Kitchen .

Chaplain

| Probation

“Parole Officer
Public Defender
Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Request:

PocAl

c

foe Bigrwiahing Harreiinnct Grif felis we nef

Tne

Received Date Received

 

¢

A

Action Taken: [ZS

~

 

Perso! ASSIS forevCR K_ fe egeHY | Slew OO” CrPre eS
o “Case 3:19-cv-00074-KRG-KAP Document 8-2. Filed 05/22 oe Pra 6digo, I ee
A, lo cy Please See We. © Seen as posnble Lier 14

GUE! Tne Oy fee 2&7, soy Lb
Drease Be. nee

“Puoun Garam P Lio «S a icarfe Jong (isan
Wo UA Lyf of aay pee/ 4 Duaare | Krag wl fore
PP \1c0 nthe Chnvifhet Pélianel fof J le
aAbbzads nccailor phir Beers Ir 2 ( Sires
2 SoG. 7 | 5 fi [A (Worered C2t{S
or L [p pf ib jv

 Bebhoot etic pews [a0e jo mene

 

 

 
   
 

 

 

 

 

 
 

Date: WSISHLY.

 

 

Officer: | 7g etson *

 

 

 

 

‘Inmate Name: Schwert.
Inmate ID (BCCF) #:
‘Block/Cell 7

To (Check One):
Warden
Warden of Administration
Warden of Operations
ccountin 4
ecords
reatment S ialist
hift Supervisor
Medical

‘Reason for Request:

(

bine

‘Réceived By

‘Ac on Taken: tT VV

  

 

WOE ae fe fail Dy [25 428 Nee ye LALA;

    
  

ock cer
Maintenance

tchen

haplain
Probation

arole Officer

ublic Defender

er:

Q

on.

(a2677-

Date Received

  

 

   

We ud GS SCO\ ads PUSS WE | Praneqen
 

 

 

 

 

 

_ ‘case 3:19-cv-00074-KRG-KAP -pocyment 8-2 Filed sy. Page 8 of 10
AT an Se fine bores red oct + aps
LAMA ~ sien csi ta / Medical | Request is bee

Me

 

 

Name: Schwete, Aubin Sonn ak Leung
| Dos: LANG. Me adi —-bha te uatucen 7”

 

“

 

(To Be: Completed by Patient) _

%

Reason for Requesi AAS CLL i Ct £IOS-—_] hAAT f
i €

 

 

PLZ r F

 

f
Piafioa Tmetsce 7A (aha Pes

a Thy fbn LATT. Lr Ody CF oP Sh ele Mof ,

 

Tat eae | A DAZE ALLIES toe

WAT ate. TBE TF Za [PARSE Pass
= Fe Lacy aif | Azo4. ABC Le7, etd

 

 

 

 

(To Be Completed by op Staff)

Date / Time Received in Medical: \fece|

Initials of ~ Staff “Receiving requ feted LPC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=|
oe
SSSPonse: ?P 2. ad f he Cc <f £2. EE ge
af
Sein, ASA oe LOST <>
4 C 4 i Z i > -
C oN oy The ag bet cA f et Aes “A. Jt ie yom of dicen gt of,
ee ye i
Ven, - a ¥} =F
ee fe Pol Des epee Cy gee |
\¥ a eM ” i , i A {
a z . 7
¥
or - %
fh. ; c i he fw f eee pre sn. bom
f Vs Aww (Ce! ge f CAT 4 Th Side vei i qe / oy my
' Si nature “wees
& Date

 

 

 

 

 

\
ase 3:1-cv-t -cv-0 K KAR _ Document.8-2-—Filed 05/22/18 p_Pa 9 of 10
Riese" op ES eee een

fe red

a i >
(Ave. Pek IS Greate fp Abs by Au,

 

 

 

~
i V
Vee on I Les} pn! Lop ee i. fk © or Les | a A ra

fre os 3 nek Cre HEA Gane

Led as yNO LO ace AK ae Cone bau \ 2] wa : pe \ i. a ‘

rr rm nt tan aa me

YAY reine fe

 

 

   
    

 

 

 

  

i Mom fiv na). Ubife_
“ws oof i. ior bay ae
OA I tee bot Nese4 ite
We, et \ 10 Adhere Ae aon

bas “ih Ye A WwAys me,
er 44 4° hee Lat Dae

  

 

 

  

  

(XS
 

 

Case 3:19-cv-00074-KRG-KAP Document 8-2 Filed 05/22/19 Page 10 of 10

Sick Call / Medical Request °

Name:

|pos: f-J-7e

Date:

 

 

Unit/Cell:

2

 

 

(To Be Completed by Patient)
Reason for Request: \ We-mraedy Ce Cle ph A
iS Chy

IMG tr KE UNAtilat{, Fo
ORS — bree 2 AAC elo FKBeo,

 

 

 

 

(To Be Completed by Medical Staff)

Date / Time Received in Medical:

 

 

 

Initials of Medical Staff Receiving Request: _

 

 

Response:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature . oe

Date

 

 
